DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 2/22/2021 could not be considered in its entirety because a given U.S. Pat. No. is not valid.  The IDS has been placed in the application file, but the information referred to therein that has been lined through by Examiner has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 7, 9, 11, and 15 is/are rejected under 35 U.S.C. 103 as obvious over U.S. Pat. No. in view of U.S. Pat. No. 3,827,331 to Muenchinger in view of U.S. Pat. No. 6,672,812 to Lin.
Muenchinger ‘331 teaches limitations for a “screw” – as shown and described, “comprising: 3a screw head – at 4.
Although Muenchinger ‘331 doesn’t illustrate “an engaging recess recessed in a top surface of the 4screw head” as claimed, one of ordinary skill in the art would have found it to be obvious, if not inherent to teachings of the reference, to provide a recess as taught by Lin ‘812 in the top of the head of the screw taught by Muenchinger ‘331 in order to provide a recess for receiving a tool for turning and the head as well known in the art.
Reference teaches further limitations of “and 5a shank extending downwardly from a bottom of the screw head and 6having 7a central axis; 8an imaginary plane being perpendicular to the central axis” – as shown, “9a threaded segment” – including at least the portion of shank having thread 14, “a cutting segment” – including the portion having ribs 36, “and a tapered segment” – including the pointed end, “10sequentially arranged downwardly” – as shown , “11a thread spirally surrounding an external surface of the shank, 12extending downwardly from the threaded segment to the tapered segment of the 13shank” – 14, “and having a first lead angle formed between the thread and the imaginary 14plane and being an acute angle” – as shown wherein the angle is illustrated to be approximately 2-10 degrees for example, “15multiple cutting ribs arranged around the external surface of the 16shank on the cutting segment of the shank” – 36
, “each of the cutting ribs having a 17rounded crest” – as in Fig 2, “and a second lead angle formed between the cutting rib and the 18imaginary plane and being an acute angle” – as shown wherein the angle is illustrated to be approximately 40-70 degrees for example, “and 19multiple chip recesses formed between the cutting ribs, and each 20of the chip recesses formed between two of the cutting ribs being adjacent to 21each other” – the spaces 39 between ribs 36 define ‘recesses’ as broadly recited, “22wherein the second lead angle is larger than the first lead angle” – as shown and described “the helix angle of the ribs is substantially greater than the helix angle of the thread”.
As regards claim 3, although the reference doesn’t teach further limitation of “the shank has a non-threaded 7segment formed between the screw head and the threaded segment of the shank”, it is well known in the art to provide an unthreaded section as taught by Lin ‘812 for example.  it would have been obvious to one of ordinary skill in the art to provide the screw of Muenchinger ‘331 with an unthreaded length to reduce the amount of thread to be manufactured and/or to reduce the resistance of driving the screw into a workpiece(s) where a long screw length is needed but the holding strength of a partial screw length is sufficient.
As regards claim 5, Muenchinger ‘331 teaches further limitation of “the root of each of the chip 11recesses is a rounded root” – reference teaches a concave rounded root defined by the convex surface of a shank portion.
As regards claim 7, reference teaches further limitation of “the root of each of the chip 15recesses is a rounded root” – reference teaches a concave rounded root defined by the convex surface of a shank portion.
16as regards claim 8, aAs regards claim 9, although Muenchinger ‘331 doesn’t illustrate “the engaging recess is a 19cross recess”, one of ordinary skill in the art would have found it obvious to provide a cross recess as taught by Lin ‘812 in the top of the head of the screw taught by Muenchinger ‘331 in order to provide a recess for receiving a tool for turning and the head as well known in the art.
16as regards claim 8, a	As regards claim 11, although Muenchinger ‘331 doesn’t illustrate “the engaging recess is a 19cross recess”, one of ordinary skill in the art would have found it obvious to provide a cross recess as taught by Lin ‘812 in the top of the head of the screw taught by Muenchinger ‘331 in order to provide a recess for receiving a tool for turning and the head as well known in the art.
16as regards claim 8, aAs regards claim 13, although Muenchinger ‘331 doesn’t illustrate “the engaging recess is a 19cross recess”, one of ordinary skill in the art would have found it obvious to provide a cross recess as taught by Lin ‘812 in the top of the head of the screw taught by Muenchinger ‘331 in order to provide a recess for receiving a tool for turning and the head as well known in the art.

Claim(s) 1, 3, 5, 7, 14, 16, and 18 is/are rejected under 35 U.S.C. 103 as obvious over U.S. Pat. No. in view of U.S. Pat. No. 3,827,331 to Muenchinger in view of U.S. Pat. No. 5,964,560 to Henriksen.
Muenchinger ‘331 teaches limitations for a “screw” – as shown and described, “comprising: 3a screw head – at 4, Although Muenchinger ‘331 doesn’t illustrate “an engaging recess recessed in a top surface of the 4screw head” as claimed, one of ordinary skill in the art would have found it to be obvious, if not inherent to teachings of the reference, to provide a recess as taught by Henriksen ‘560 in the top of the head of the screw taught by Muenchinger ‘331 in order to provide a recess for receiving a tool for turning and the head as well known in the art.
Reference teaches further limitations of “and 5a shank extending downwardly from a bottom of the screw head and 6having 7a central axis; 8an imaginary plane being perpendicular to the central axis” – as shown, “9a threaded segment” – including at least the portion of shank having thread 14, “a cutting segment” – including the portion having ribs 36, “and a tapered segment” – including the pointed end, “10sequentially arranged downwardly” – as shown , “11a thread spirally surrounding an external surface of the shank, 12extending downwardly from the threaded segment to the tapered segment of the 13shank” – 14, “and having a first lead angle formed between the thread and the imaginary 14plane and being an acute angle” – as shown wherein the angle is illustrated to be approximately 2-10 degrees for example, “15multiple cutting ribs arranged around the external surface of the 16shank on the cutting segment of the shank” – 36, “each of the cutting ribs having a 17rounded crest” – as in Fig 2, “and a second lead angle formed between the cutting rib and the 18imaginary plane and being an acute angle” – as shown wherein the angle is illustrated to be approximately 40-70 degrees for example, “and 19multiple chip recesses formed between the cutting ribs, and each 20of the chip recesses formed between two of the cutting ribs being adjacent to 21each other” – the spaces 39 between ribs 36 define ‘recesses’ as broadly recited, “22wherein the second lead angle is larger than the first lead angle” – as shown and described “the helix angle of the ribs is substantially greater than the helix angle of the thread”.
As regards claim 3, although the reference doesn’t teach further limitation of “the shank has a non-threaded 7segment formed between the screw head and the threaded segment of the shank”, it is well known in the art to provide an unthreaded section as taught by Henriksen ‘560 for example.  it would have been obvious to one of ordinary skill in the art to provide the screw of Muenchinger ‘331 with an unthreaded length to reduce the amount of thread to be manufactured and/or to reduce the resistance of driving the screw into a workpiece(s) where a long screw length is needed but the holding strength of a partial screw length is sufficient.
As regards claim 5, Muenchinger ‘331 teaches further limitation of “the root of each of the chip 11recesses is a rounded root” – reference teaches a concave rounded root defined by the convex surface of a shank portion.
As regards claim 7, reference teaches further limitation of “the root of each of the chip 15recesses is a rounded root” – reference teaches a concave rounded root defined by the convex surface of a shank portion.
416as regards claim 8, aAs regards claim 14, although Muenchinger ‘331 doesn’t illustrate “the engaging recess is a 5hexalobular recess”, one of ordinary skill in the art would have found it obvious to provide a hexalobular recess as taught by Henriksen ‘560 in the top of the head of the screw taught by Muenchinger ‘331 in order to provide a recess for receiving a tool for turning and the head as well known in the art.
16as regards claim 8, a	As regards claim 16, although Muenchinger ‘331 doesn’t illustrate “the engaging recess is a 5hexalobular recess”, one of ordinary skill in the art would have found it obvious to provide a hexalobular recess as taught by Henriksen ‘560 in the top of the head of the screw taught by Muenchinger ‘331 in order to provide a recess for receiving a tool for turning and the head as well known in the art.
16as regards claim 8, a	As regards claim 18, although Muenchinger ‘331 doesn’t illustrate “the engaging recess is a 5hexalobular recess”, one of ordinary skill in the art would have found it obvious to provide a hexalobular recess as taught by Henriksen ‘560 in the top of the head of the screw taught by Muenchinger ‘331 in order to provide a recess for receiving a tool for turning and the head as well known in the art.
 
Claim(s) 1, 3, 5, 7, 9, 11, and 19 is/are rejected under 35 U.S.C. 103 as obvious over U.S. Pat. No. in view of U.S. Pat. No. 3,827,331 to Muenchinger in view of U.S. Pat. Application Publication No. 2006/0228189 to Lin.
Muenchinger ‘331 teaches limitations for a “screw” – as shown and described
, “comprising: 3a screw head – at 4, Although Muenchinger ‘331 doesn’t illustrate “an engaging recess recessed in a top surface of the 4screw head” as claimed, one of ordinary skill in the art would have found it to be obvious, if not inherent to teachings of the reference, to provide a recess as taught by Lin ‘189 (any of Fig’s 1-5) in the top of the head of the screw taught by Muenchinger ‘331 in order to provide a recess for receiving a tool for turning and the head as well known in the art.
Reference teaches further limitations of “and 5a shank extending downwardly from a bottom of the screw head and 6having 7a central axis; 8an imaginary plane being perpendicular to the central axis” – as shown, “9a threaded segment” – including at least the portion of shank having thread 14, “a cutting segment” – including the portion having ribs 36, “and a tapered segment” – including the pointed end, “10sequentially arranged downwardly” – as shown , “11a thread spirally surrounding an external surface of the shank, 12extending downwardly from the threaded segment to the tapered segment of the 13shank” – 14, “and having a first lead angle formed between the thread and the imaginary 14plane and being an acute angle” – as shown wherein the angle is illustrated to be approximately 2-10 degrees for example, “15multiple cutting ribs arranged around the external surface of the 16shank on the cutting segment of the shank” – 36
, “each of the cutting ribs having a 17rounded crest” – as in Fig 2, “and a second lead angle formed between the cutting rib and the 18imaginary plane and being an acute angle” – as shown wherein the angle is illustrated to be approximately 40-70 degrees for example, “and 19multiple chip recesses formed between the cutting ribs, and each 20of the chip recesses formed between two of the cutting ribs being adjacent to 21each other” – the spaces 39 between ribs 36 define ‘recesses’ as broadly recited, “22wherein the second lead angle is larger than the first lead angle” – as shown and described “the helix angle of the ribs is substantially greater than the helix angle of the thread”.

As regards claim 3, although the reference doesn’t teach further limitation of “the shank has a non-threaded 7segment formed between the screw head and the threaded segment of the shank”, Examiner takes Official Notice that it is well known in the art to provide an unthreaded section.  It would have been obvious to one of ordinary skill in the art to provide the screw of Muenchinger ‘331 with an unthreaded length to reduce the amount of thread to be manufactured and/or to reduce the resistance of driving the screw into a workpiece(s) where a long screw length is needed but the holding strength of a partial screw length is sufficient.
As regards claim 5, Muenchinger ‘331 teaches further limitation of “the root of each of the chip 11recesses is a rounded root” – reference teaches a concave rounded root defined by the convex surface of a shank portion.
As regards claim 7, reference teaches further limitation of “the root of each of the chip 15recesses is a rounded root” – reference teaches a concave rounded root defined by the convex surface of a shank portion.
16as regards claim 8, a	As regards claim 9, although Muenchinger ‘331 doesn’t illustrate “the engaging recess is a 19cross recess”, one of ordinary skill in the art would have found it obvious to provide a cross recess as taught by Fig 2 of Lin ‘189 in the top of the head of the screw taught by Muenchinger ‘331 in order to provide a recess for receiving a tool for turning and the head as well known in the art.
16as regards claim 8, aAs regards claim 11, although Muenchinger ‘331 doesn’t illustrate “the engaging recess is a 19cross recess”, one of ordinary skill in the art would have found it obvious to provide a cross recess as taught by Fig 2 of Lin ‘189 in the top of the head of the screw taught by Muenchinger ‘331 in order to provide a recess for receiving a tool for turning and the head as well known in the art.
16as regards claim 8, a	As regards claim 19, although Muenchinger ‘331 doesn’t illustrate “the engaging recess has a 15main cross recess and four radial indentations arranged around the main cross 16recess”, one of ordinary skill in the art would have found it obvious to provide a cross recess as taught by Fig 5 of Lin ‘189 in the top of the head of the screw taught by Muenchinger ‘331 in order to provide a recess for receiving a tool for turning and the head as well known in the art. 
5
Allowable Subject Matter
Claims 2, 4, 6, 8, 10, 12, 15, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 8,348,572 discloses similar structure as the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677